Citation Nr: 1139407	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-06 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a brain tumor with post-operative residuals, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.W.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from September 1965 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and S.W. testified before the undersigned Veterans Law Judge at a videoconference hearing from the RO in May 2010.  A transcript is of record.

In a February 2011 decision, the Board denied entitlement to service connection for a brain tumor with post-operative residuals, to include as due to herbicide exposure.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a Joint Motion for Remand (JMR) to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a July 2011 Order, the Court granted the motion, vacated the Board's February 2011 decision, and remanded this case to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As the JMR discusses, the decision of the Court in Bryant v. Shinseki , 23 Vet. App. 488 (2010), held that the provisions of 38 C.F.R. § 3.103(c)(2) require a "Board hearing officer" to explain the issues and suggest the admission of evidence that may have been overlooked.  The JMR states that the undersigned did not fulfill that duty at the May 2010 hearing.

At the outset, the Board notes that the Court was mistaken in holding that section 3.103 applies to the Board.  As recently clarified by regulatory amendment, there is a distinction between Hearing Officers (also known as Decision Review Officers), who are Regional Office personnel, and Members of the Board (also known as Veterans Law Judges), all of whom are stationed at the Board's headquarters in Washington, DC.  See 38 C.F.R. §§ 3.103, 3.2600, 19.2(b), 20.700; Final Rule, 76 Fed. Reg. 52,573 (Aug. 23, 2011).  

In any event, however, the Board acknowledges that the JMR requires that the Veteran be given further notice as to any additional material he might wish to submit in support of his claim.  (At the May 2010 hearing, the undersigned Veterans Law Judge did afford the Veteran and his representative additional time in which to submit evidence, but no further submission has been received to date.) 

The Board therefore notifies the Veteran herein that the RO denied his claim because service connection is not available on a presumptive basis based on herbicide exposure for a benign vestibular schwannoma, the type of brain tumor with which the Veteran has been diagnosed.  See 38 C.F.R. § 3.309(e).  The Board notes herein that in order to be eligible for service connection on a presumptive basis based on herbicide exposure, the evidence of record must show that the Veteran's brain tumor was malignant.  See id.  Furthermore, service connection could be granted on a direct basis if there is evidence of a relationship between the Veteran's brain tumor and his military service, which could include evidence that his brain tumor was caused by herbicide exposure on a direct basis.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Veteran has also contended that there is a causal connection between his service at Camp Lejeune and his brain tumor with post-operative residuals.  The only evidence in the record as to chemicals in the soil at Camp Lejeune indicates that trichloroethylene and tetrachloroethylene were found, and no evidence has been submitted linking those substances with the Veteran's schwannoma condition.  Furthermore, in 2009 the National Academy of Sciences' National Research 

Council published Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with the chemicals found at Camp Lejeune, and none of them were related to brain tumors.  See Veterans Benefits Administration Training Letter 11-03 (Apr. 27, 2011).  In order for service connection to be granted due to exposure to chemicals at Camp Lejeune, there must be evidence of record specifically showing a causal connection between the chemicals from the soil or water and the Veteran's brain tumor with post-operative residuals, to include as due to herbicide exposure.

In view of the foregoing, the case is REMANDED for the following action:

Request that the Veteran provide sufficient information, and, if necessary, authorization, to enable VA to obtain any additional evidence, not already of record, which pertains to the claim for service connection for a brain tumor with post-operative residuals, to include as due to herbicide exposure.  Invite the Veteran to submit all pertinent evidence in his possession that indicates a causal connection between his brain tumor (with post-operative residuals) and his active service, to include evidence regarding a direct connection between his brain tumor and herbicide exposure and/or exposure to chemicals from the water at Camp Lejeune, and explain the types of evidence that it is his ultimate responsibility to submit.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

